Citation Nr: 0726648	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-21 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at Eastern Maine Medical Center from January 
18, 2006, to January 20, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Togus, Maine, Medical 
Center of the Department of Veterans Affairs (VAMC).  

The case was remanded by the Board in November 2006.  

The veteran testified at a video-conference hearing before a 
Member of the Board in May 2007.  


FINDINGS OF FACT

1.  The veteran received treatment at Eastern Maine Medical 
Center from January 17, 2006, to January 20, 2006, for a non- 
service-connected disability.

2.  The facts establish that the veteran's condition was 
stabilized on January 18, 2006.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at Eastern Maine 
Medical Center from January 18, 2006, to January 20, 2006, 
have not been met. 38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), does not apply in the instant case.  The 
U.S. Court of Appeals for Veterans Claims has held that when 
the interpretation of a statute or regulation is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

The facts in this case are undisputed. The veteran entered 
Eastern Maine Medical Center on January 17, 2006 with 
complaints of a cough that had begun the previous Saturday 
night and progressive chest pain that hurt when he took a 
deep breath.  He had had a recent hospital admission for 
chest pain and rapid atrial fibrillation.  He had undergone 
testing that was positive for infarct, some ischemia and had 
undergone a cardiac catheterization that showed an isolated 
95 percent circumflex lesion.  A stent was placed during this 
previous admission.  A cardiology consultation was obtained 
on January 18, and it was recommended that the veteran 
undergo a stress echo, but due to additional respiratory 
problems, it was determined that the veteran should undergo 
another catheterization, which was done on the day of 
discharge and showed the stent to be clear with no evidence 
of re-stenosis.  It was believed that the chest pain was due 
to bronchitis and he did well during the remainder of his 
hospitalization.  

VA has made payment for the treatment the veteran received in 
the emergency room on January 17, 2006, and for overnight 
hospitalization through January 18, 2006, as it determined 
that the veteran was stabilized as of January 18th and the 
medical emergency thus ended at that time. It has determined 
that it is not responsible for treatment from January 18th to 
20th, 2006.

At the May 2007 hearing, the veteran testified he had the 
same symptoms that he had exhibited on the prior 
hospitalization, which was fully paid by VA.  He stated that 
with the same circumstances, the outcome should be the same 
as well.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1002 (the implementing regulations). Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556. VA 
subsequently implemented regulations which provide that to be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002(a)-(i).

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(d). Specifically, it is undisputed that the veteran 
was stabilized on January 18, 2006, and that the repeat 
testing was not deemed to be emergent by VA.  It is noted 
that the subsequent testing, recommended on the 18th was not 
accomplished until the 20th, further suggesting that the 
emergency, as defined, had passed.  The veteran was, 
therefore, able to be transferred to a VA facility as of that 
date. VA has specifically indicated that the medical 
emergency lasts only until the time the veteran becomes 
stabilized. See 38 C.F.R. § 17.1002(d). VA's interpretation 
that payment must be stopped once the veteran is stabilized 
is based upon the part of the statute that defines "emergency 
treatment," which states that emergency treatment lasts 
"until such time as the veteran can be transferred safely to 
a Department [of VA] facility or other Federal facility." 38 
U.S.C.A. § 1725(f)(C) (emphasis added).

In an advisory opinion, the Office of General Counsel of VA 
explained why, in implementing the regulation (38 C.F.R. § 
17.1002), it limited payment of emergency treatment only 
until such time the veteran was stabilized even if VA could 
not accept transfer because it did not have a bed available. 
VAOPGCADV 11-2005 (Nov. 16, 2005). It found that the 
legislative history supported such determination. For 
example, it stated that in the House Committee Report, H.R. 
REP. No. 237, 106th Cong., 1st Sess., p. 38, Congress 
explained that the statute "defines emergency care narrowly 
to cover only situations in which to delay treatment would be 
hazardous to life or health (and does not cover care rendered 
after the patient's condition has been stabilized)." Id. at 
p. 4. The General Counsel added that the report was replete 
with other admonitions regarding the need to narrowly define 
and strictly enforce the provisions of the statute in order 
to contain costs. Id. (citing to the House Committee Report 
at 39-40). The General Counsel reasoned that if Congress 
intended that VA reimburse for care beyond the point when the 
veteran could have been transferred to VA, it would have used 
different language. Specifically, instead of providing for 
payment up to the point that the veteran "can be transferred 
safely" to a VA facility, Congress would have more explicitly 
provided for payment until the veteran "is transferred 
safely" or "is offered the opportunity to be transferred."

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statute and regulation. Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable. See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). Additionally, "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress." Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).

Because the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, reimbursement for unauthorized treatment 
beyond the point the veteran was stabilized is prohibited. 
The Board need not go into whether the veteran meets any of 
the other criteria, as the failure to meet one of them 
precludes payment. Id. Accordingly, for the reasons stated 
above, reimbursement for medical treatment at Eastern Maine 
Medical Center from January 18, 2006 to January 20, 2006, 
under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002, must be denied.


ORDER
Entitlement to reimbursement of unauthorized medical expenses 
for treatment at Eastern Maine Medical Center from January 
18, 2006 to January 20, 2006, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


